Citation Nr: 0738425	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-23 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than March 1, 2002, 
for the award of pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board, received in 
June 2004, he requested to have a personal hearing before the 
Board at the Buffalo RO.  In August 2007, he submitted a 
statement, wherein he withdrew his hearing request.  Thus, 
there is no hearing request pending at this time.


FINDINGS OF FACT

1.  In June 1996, the Board denied entitlement to pension 
benefits.  That decision is final.

2.  Effective September 17, 2001, pension is available to a 
veteran who meets qualifying income, net worth, and character 
and period of service requirements, if the veteran is 
determined to be disabled by the Commissioner of Social 
Security for the purposes of any benefits administered by the 
Commissioner.  

3.  The veteran's petition to reopen the claim for 
entitlement to pension benefits was received in February 
2003, more than one year after the change in the regulation.  
An effective date of March 1, 2002, was ultimately assigned.

4.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
prior between June 1996 and March 2002.  




CONCLUSIONS OF LAW

1.  The June 1996 Board decision, which denied entitlement to 
pension benefits, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  The criteria for an effective date earlier than March 1, 
2002, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.114 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice (sent in December 2003) was 
provided after the rating decision on appeal; however, the 
Board finds that the veteran has not been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran 
filed a claim for entitlement to pension benefits, which was 
awarded in the rating decision on appeal.  The post 
decisional VCAA letter informed the veteran that in order to 
establish an earlier effective date for the award of pension 
benefits, he would need to show he was entitled to the 
benefits prior to the date assigned.  The veteran argues that 
he is entitled to an earlier effective date because he has 
been totally disabled since 1990, which would indicate that 
he has actual knowledge of the type of evidence needed for an 
earlier effective date.  Additionally, the claim was 
readjudicated in a statement of the case and a supplemental 
statement of the case.  Therefore, the fact that this letter 
was sent after the decision being appealed does not prejudice 
the veteran.  The veteran has been provided with the 
opportunity to participate and provide argument in his 
appeal.

The letter also informed the veteran of what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that was relevant to the claim.  The letter, however, did not 
inform the veteran of how a disability evaluation is assigned 
and the type evidence which impacts that determination.  The 
Board finds that the veteran has not been prejudiced by such.  
See Bernard, 4 Vet. App. 384.  In this case, the award of 
pension does not involve the assignment of an evaluation, and 
the veteran is appealing the effective date assigned, which 
means he has an understanding that an effective date is 
assigned when a benefit is awarded.  

VA did not provide the veteran with an examination in 
connection with his claim for an earlier effective date, as 
this issue would not warrant an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2007).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.
II.  Earlier Effective Date

In October 1991, the veteran submitted a claim for pension 
benefits.  An April 1992 rating decision denied the claim.  
The veteran appealed, and in a June 1996 decision, the Board 
affirmed the denial of pension benefits.  That decision is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

On February 28, 2003, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, wherein he stated, "At 
this time, I wish to reopen my claim for non service[-
]connected pension benefits.  I was denied pension in 1996.  
However, my condition has worsened."  In May 2003, the RO 
awarded pension benefits as of March 1, 2003.  In July 2003, 
the RO informed the veteran that it had awarded him an 
earlier effective date of March 1, 2002, for the grant of 
pension benefits.  

The veteran has argued that the effective date should go back 
to 1990, when he first filed his claim for pension.  He 
states he did not file an appeal after the 1996 denial 
because he did not know he could appeal the Board's decision.  
It is noted that the Board decision contained notice 
provisions about how to appeal a decision of the Board.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2007) (emphasis added).

Under 38 U.S.C.A. § 5110(g) (West 2002), it states the 
following: 

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2007).  Under that regulation, 
VA clarifies that if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  
Id. at (a)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than March 1, 2002, for the award of 
pension benefits.  The effective date of a benefit is based 
upon a variety of factors, including the filing of the claim, 
a law providing a basis for the award of a benefit, finality 
of a prior decision, and based upon the facts found.  

In this case, certain facts are not in dispute, which are as 
follows: (1) the veteran was awarded Social Security 
Administration disability benefits as of March 1990; (2) the 
veteran was denied pension benefits by the Board in June 
1996; and (3) on September 17, 2001, there was a change in 
law or VA issue which provided a finding that a veteran was 
permanently and totally disabled for VA purposes if that 
veteran was found to be disabled by the Commissioner of 
Social Security.  See Public Law 107-103, Veterans Education 
and Benefits Expansion Act of 2001, codified at 38 U.S.C.A. 
§ 1502(a) (West 2002).  

On February 28, 2003, the veteran filed a petition to reopen 
his pension claim.  While the RO initially assigned the 
veteran an effective date of March 1, 2003, it subsequently 
assigned an effective date of March 1, 2002 by applying the 
September 2001 law and the provisions of 38 C.F.R. 
§ 3.114(a)(3) to the veteran's claim, which allowed him an 
effective date one year prior to the date of his claim.  

The issue before the Board is whether an effective date 
earlier than March 1, 2002, is warranted.  First of all, it 
must be noted that the June 1996 Board decision, which 
specifically denied pension benefits, is final, and an 
effective date earlier than June 25, 1996, is legally 
precluded.  The Board understands that the veteran did not 
know that he could appeal that Board decision to a higher 
court (the United States Court of Appeals for Veterans 
Claims); however, that does not change the fact that the June 
1996 Board decision is final.

After the June 1996 Board decision, the veteran filed a claim 
for compensation for peripheral neuropathy on July 1, 1996.  
Under 38 C.F.R. § 3.151(a) (2007), it states that a claim by 
a veteran for compensation may be considered to be a claim 
for pension; and a claim for pension may be considered to be 
a claim for compensation.  The veteran's disability of 
peripheral neuropathy was one of the disabilities upon which 
he based his claim for pension.  However, in his July 1, 
1996, statement, he stated, "It is requested that I be 
granted service-connected disability for Peripheral 
Neuropathy, which I believe is a result of my exposure to 
Agent Orange while serving in Vietnam."  A reasonable 
interpretation of that statement would indicate that the 
veteran was seeking compensation for peripheral neuropathy 
and not pension.  He specifically attributed the peripheral 
neuropathy to his service in Vietnam.  The Board does not 
find that such statement may be construed as a claim for 
pension.  See id.  

The next time the veteran filed a claim for pension was on 
February 28, 2003.  The Board has reviewed the record between 
the 1996 Board decision and the February 2003 application to 
reopen and does not find that a claim, whether formal or 
informal, see 38 C.F.R. § 3.155 (2007), for pension was 
submitted.  As noted above, in a claim reopened after a final 
denial, the effective date cannot be earlier than the date of 
the reopened claim with the exception provided under 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a), which has 
allowed the veteran an effective date earlier than this date 
of claim.  The Board finds that the veteran has been awarded 
the earliest effective date possible based upon the facts in 
this case.  

The Board notes that there is a conflict in the record to the 
extent that the July 2003 notice indicates that the veteran 
was awarded pension "effective March 1, 2002."  In the 
August 2007 supplemental statement of the case, the Decision 
Review Officer indicated that the effective date was 
"February 28, 2002."  This conflict has no impact on the 
veteran's claim because whether the effective date is 
February 28, 2002, or March 1, 2002, the benefits paid to the 
veteran should be the same.  See 38 U.S.C.A. § 5111 (West 
2002) (actual payment of the award (if eligible) commences on 
the first day of the calendar month following the month in 
which the award became effective).  Payment (as eligible) 
should start as of March 1, 2002.

For the above reasons, the Board finds that the preponderance 
of the evidence is against the award of an effective date 
earlier than March 1, 2002, for the grant of pension 
benefits.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An effective date earlier than March 1, 2002, for the award 
of pension benefits is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


